UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 04-1365



DORA ADKINS,

                                                Plaintiff - Appellant,

          versus


FAIRFAX COUNTY BOARD OF EDUCATION,

                                                 Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-03-1177-A)


Submitted:     June 18, 2004                 Decided:   August 24, 2004


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dora Adkins, Appellant Pro Se.      Jill Marie Dennis, HUNTON &
WILLIAMS, McLean, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Dora Adkins appeals from the district court’s order

granting Defendant’s motion to dismiss her complaint pursuant to

Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to

2000e-17 (2000), and the Americans with Disabilities Act, 42 U.S.C.

§§ 12101-12213 (2000), alleging retaliation and discrimination

based on her race (African-American) and her disability (back

impairment).   We have reviewed the record and find no reversible

error.   Accordingly, we affirm substantially on the reasoning of

the district court.*   See Adkins v. Fairfax County Bd. of Educ.,

No. CA-03-1177-A (E.D. Va. filed Mar. 3, 2004 & entered Mar. 5,

2004).   We deny Adkins’s motion to place the case under seal as

unwarranted and deny as moot her motion to expedite the appeal.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




     *
      We decline to review those claims not presented before the
Equal Employment Opportunity Commission. See Dennis v. County of
Fairfax, 55 F.3d 151, 156 (4th Cir. 1995).

                              - 2 -